Citation Nr: 1129554	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a foot disability.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO, among other things, denied entitlement to service connection for a foot disability and a left shoulder disability.

The Veteran filed a notice of disagreement as to the denial of entitlement to service connection for a foot disability as well as entitlement to service connection for left shoulder disability.  After the RO issued a January 2010 statement of the case (SOC), the Veteran indicated in his March 2010 substantive appeal (VA Form 9) that he was appealing only the issue of entitlement to service connection for a foot disability.  Consequently, the issue of entitlement to service connection for a left shoulder disability is not before the Board.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202 (2010).  The July 2009 VA Form 9, in which the Veteran noted his left shoulder disability, preceded the January 2010 SOC, and therefore was not valid.  See 38 C.F.R. § 20.200 (2010) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed Substantive Appeal) (emphasis added).

The claim for entitlement to service connection for a foot disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with multiple disabilities of the feet, including pes planus, arthritis of the great toes, hammertoes, hallux valgus, cracked heels, extreme pronation, inwardly elevated arches, gout of the toes, and various fungus and rashes of the toes and toenails.  There is also an October 1975 service treatment record (STR) that reported complaints of bilateral foot pain that felt like the bone was pushing down on the balls of both feet.  The diagnosis was foot strain.  The feet were normal on the November 1975 separation examination.

With regard to pes planus, this disability was noted on the November 1972 enlistment examination report.  Consequently, the presumption of sound condition did not attach as to the Veteran's pes planus, and the issue is whether the preexisting pes planus was aggravated by service.  38 U.S.C.A. §§ 1111, 1153  (West 2002).  The Veteran contends that his pes planus was aggravated by service, specifically, the extensive standing and walking that he did as a member of the U.S. ceremonial guard.  The Veteran's statements as to the in-service duties he performed are corroborated by his service personnel records.  On the September 2010 VA examination, the Veteran was diagnosed with mild pes planus of the right foot, based on X-ray examination.  However, the examiner did not offer an opinion as to whether the preexisting pes planus was aggravated by service or whether current right foot pes planus was related thereto.  The Board notes that, while the separation examination report indicated that the feet were normal, the Veteran challenged the examination findings, contending that the examination was not thorough and did not address his foot complaints.  As the VA examiner did not address whether the Veteran's preexisting pes planus was aggravated by service and whether his current right foot pes planus is related thereto, the examination is inadequate and a remand is required for a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition, the Veteran indicated that he underwent bilateral foot surgery in 1985 to remove bone spurs at the Naples Foot Clinic.  He also indicated he was unable to obtain the records of this surgery because the Clinic was closed as a result of a federal investigation, and submitted a U.S. attorney's press release noting the arrest and indictment of several podiatrists.  While the RO's decision not to attempt to obtain these records was understandable in light of the Veteran's statement that the records had been seized as part of the investigation, given the importance of these records and the fact that the claim is being remanded, the Board finds that the RO should attempt to obtain these records or prepare a memorandum to the file indicating that they could not be obtained, along with appropriate notification pursuant to 38 C.F.R. § 3.159(e).

The September 2010 VA examiner diagnosed mild pes planus of the right foot, bilateral hallux valgus, bilateral marked degenerative joint disease of the great toes, small plantar calcaneal spur of the right foot, mild widening of the left small toe joint, and a lack of fungal infection.  He  opined that the Veteran's current foot diagnoses were not related to service.  However, his reasoning was that the Veteran had gout attacks and developed arthritis in the great toes which are the most common joints to be affected by gout.  He also noted that hallux valgus was thought to be developmental and not secondary to pes planus.  The VA examiner did not address the other disabilities he diagnosed, or the fact that other disabilities had been diagnosed during the appeal period, even though they may have resolved by the time of the September 2010 VA examination.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Consequently, on the new VA examination, the examiner should also address the etiology of each disability of either foot diagnosed since the Veteran's October 2007 claim, as well as whether the preexisting pes planus was aggravated by service.  In doing so, the examiner should consider the Veteran's statements as to symptoms and treatment, including as to his 1985 bilateral foot surgery even if the records of such surgery are not obtained, along with the other evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the records of the Veteran's 1985 surgery from the Naples Foot Clinic.  If it is determined that the records cannot be obtained, prepare a memorandum to the file explaining why the records could not be obtained and take action in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination as to the etiology of his foot disabilities.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all disabilities of either foot diagnosed on examination or at any time since filing of the Veteran's October 2007 claim.  Then, as to each such diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service, to include the symptoms noted and foot strain diagnosis in October 1975 and the Veteran's in-service duties as a member of the U.S. ceremonial guard.  As to pes planus, the examiner should indicate whether this preexisting disability was aggravated (i.e., made worse) by service.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


